911 F.2d 731
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffrey DRYE, Plaintiff-Appellant,v.Al C. PARKE, Lt. G. Bentley, C.O. Jeanette Rucker, C.T.O.Joe Macanka, Defendants-Appellees.
No. 90-5020.
United States Court of Appeals, Sixth Circuit.
Aug. 22, 1990.

1
Before NATHANIEL R. JONES and BOGGS, Circuit Judges, and GIBBONS, District Judge.*

ORDER

2
This pro se Kentucky prisoner appeals the district court's summary judgment dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
Jeffrey Drye claimed that defendants unlawfully deprived him of good-time credits.  Drye alleged that evidence of misconduct was insufficient to support a finding of guilt on a charge of assaulting a corrections officer and that he was charged with too severe an offense.


4
Upon review, we conclude that summary judgment was proper.  Fed.R.Civ.P. 56;  Celotex Corp. v. Catrett, 477 U.S. 317 (1986).  The evidence was sufficient to support a finding of guilt on the disciplinary charge.   See Superintendent, Mass.  Correctional Inst. v. Hill, 472 U.S. 445, 455-56 (1985).  Drye's claim that he was charged with too severe an offense also lacks merit.   See Turney v. Scroggy, 831 F.2d 135, 140 (6th Cir.1987).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation